Smith, J.,
delivered the opinion of the court.
This is an appeal from a conviction of grand larceny. The indictment contained two counts; the first charging robbery and the second charging grand larceny. At the close of the evidence the court instructed the jury to find the defendant not guilty of robbery, and the case went to the jury on the second count, charging grand larceny. This instruction of the court renders it unnecessary for us to notice the matters complained ■of with reference to the first count in the indictment.
The verdict of the jury was in the following language: “We, the jury, find the defendant guilty as charged in the second count in the indictment” — on which judgment was entered sentencing the defendant to a term of years in the penitentiary. This verdict is objected to on the ground that it fails “to show with what crime the jury found the defendant guilty.” The argument is that, since under an indictment for grand larceny the defendant could have been convicted of petit larceny and there was evidence on which the jury could have found him guilty of petit larceny, it was necessary for the jury to find the value of the property, so that it might appear of which offense *528the defendant was convicted. Tbis question, however, was decided adversely to appellant in Cook v. State, 49 Miss. 8, and is no longer open for discussion.
It is unnecessary to notice the objections made to matters occurring in the courtroom with reference to the form of the verdict at the time the same was returned by the jury, for the reason that the verdict was entered as reported by the jury.
We find no error in the other matters complained of, and, as the verdict was warranted by the evidence, the judgment of the court below is affirmed.